Citation Nr: 1724681	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-21 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for left foot strain status post fifth metatarsal fracture (left foot disability).

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1996 to December 2010, including service in Afghanistan.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The issues of an initial rating higher than 50 percent for PTSD and an initial compensable rating for the left foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In November 2016, the Veteran stated on the record at his hearing that he wished to withdraw from his appeal the issue of entitlement to a TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

At his hearing before the Board in November 2016, the Veteran stated on the record that he wished to withdraw from his appeal the issue of entitlement to a TDIU.

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

As there is no longer an allegation of error of fact or of law as to the claim, the Board does not have appellate jurisdiction and the appeal as to the claim for a TDIU is dismissed.  38 U.S.C.A. § 7105.


ORDER

The appeal for entitlement to a TDIU is dismissed.


REMAND

At his hearing, the Veteran testified that he receives treatment at the VA Outpatient Clinic in Fairfield, California.  Initially, he saw a mental health professional weekly, then monthly, and now every three months.  He last saw the mental health professional in April 2016.  He also noted an upcoming appointment for his foot.  The file has VA treatment records dating to June 2013.  Thus, potentially relevant VA treatment records from June 2013 to the present are missing and should be obtained.  See 38 U.S.C.A. § 5103A(b) (West 2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).  

In addition, the file reflects the Veteran applied for VA Vocational Rehabilitation in December 2016.  As records in connection with that claim may be relevant to this appeal, the vocational rehabilitation file should be uploaded to the Veteran's electronic file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA treatment records for the Veteran from June 2013 to the present.  

2.  Upload the Veteran's vocational rehabilitation file to his electronic file.  

3.  After reviewing the record, the AOJ should consider whether a worsening of either condition is suggested by the evidence.  If so, an examination should be scheduled.  

4.  After the development requested is completed, readjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


